Citation Nr: 0321894	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable initial rating for impotency 
due to diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1970 until November 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Fargo, North Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The medical evidence does not establish any physical 
deformity of the penis.

3.  The medical evidence of record does not demonstrate the 
presence of bilateral hearing loss.

4.  The medical evidence of record does not demonstrate the 
presence of tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
impotency due to diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.115b, Diagnostic Code 7522 (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.385 (2002).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. § § 3.102, 3.159, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The Veterans Claims Assistance Act of 2000

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation have been satisfied.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
Letters dated January 2002 and October 2002 apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claim, as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record is a lay 
statement from the veteran's wife, as well as his own 
contentions.  

In addition, the veteran was examined in connection with his 
increased rating claim.  He has requested that he be afforded 
a VA audiological examination in association with his claims 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus.  However, the Board finds that the 
VCAA does not require a VA examination in that regard.  
Indeed, the evidence is devoid of any complaints of treatment 
for audiological problems during service, and the post-
service clinical records are also silent for any hearing 
disorders.  Based on the foregoing, the failure to honor the 
veteran's request for a VA examination does not constitute 
noncompliance with the VCAA.  

Based on the all of the above, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Increased disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).







I.  Increased rating for impotency due to diabetes mellitus.

Factual background

The veteran received a VA examination in February 2002.  The 
veteran complained of impotence dating back 10 years.  He had 
used Viagra with no satisfactory results.  The diagnosis was 
impotence secondary to diabetes.  

VA outpatient treatment reports dated April 2002 and 
September 2002 noted the veteran's medical problems to 
include unspecified impotence of organic origin.  

The veteran received another VA genitourinary examination in 
October 2002. At that time, the veteran complained of a lack 
of an erection.  Objectively, there was no deformity of 
meatus or muscle structure and no varicosities were noted.  
His testes were of normal size.  There was no 
lymphadenopathy, no tenderness to the testicles and no 
nodules.  His prostate-specific antigen was normal.  The 
diagnosis was impotence secondary to diabetes, with no 
physical deformities other than loss of function with no 
response to suction or Viagra.  

Analysis 

The veteran's service-connected erectile dysfunction is 
currently evaluated as noncompensable under 38 C.F.R. § 
4.115b, Diagnostic Code 7522. The Board notes that the RO has 
also assigned the veteran a separate award of special monthly 
compensation, based upon loss of use of a creative organ, 
under 38 C.F.R. § 3.350(a).

Pursuant to Diagnostic Code 7522, penis deformity with loss 
of erectile power is evaluated as 20 percent disabling.  This 
is the minimum rating set out under this code, but 
regulations also provide that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2002).

While the veteran has reported loss of erectile power, the 
competent evidence of record does not indicate that he has 
any deformity of his penis.  To the contrary, VA examination 
in October 2002 showed no deformity of meatus or muscle 
structure and no varicosities.  Furthermore, his testes were 
of normal size, and there was no lymphadenopathy, no 
tenderness to the testicles and no nodules.  Therefore, as 
the evidence fails to establish physical deformity to the 
penis, the veteran's service-connected impotence does not 
warrant a compensable evaluation under DC 7522.

The Board has considered whether any alternate Diagnostic 
Codes may serve as a basis for a compensable rating here.  As 
the evidence fails to establish any renal or voiding 
dysfunctions, 38 C.F.R. § 4.115a is inapplicable.  Moreover, 
as there has been no physical removal of the penis, 
Diagnostic Codes 7520 and 7521 are not for application.  No 
other Diagnostic codes apply in the present case.

In conclusion, the medical evidence fails to establish 
findings of physical penile deformity necessary in order for 
a compensable rating to be granted under Diagnostic Code 
7522.  The Board is sympathetic to the veteran's loss of 
erectile power, but notes that such problem has been 
appropriately compensated via an award of special monthly 
compensation under 38 C.F.R. § 3.350.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection for bilateral hearing loss and 
tinnitus.

Factual background

At the time of the veteran's induction examination in March 
1970, his ears were normal.  He denied any hearing loss or 
tinnitus in a report of medical history completed at that 
time.  During service, there were no complaints of, and no 
treatment for, any ear disorders, hearing loss, or tinnitus.  
His separation examination in August 1971 showed normal 
findings, and no complaints of hearing loss or tinnitus were 
made.

The post-service medical evidence is absent any treatment or 
complaints relating to hearing loss or tinnitus.  The basis 
for the veteran's claim appears to be simply his recollection 
that he was in proximity to weapons fire on a tank during 
service.   

Analysis 

While the veteran has made a claim of entitlement to service 
connection for hearing loss, and tinnitus the record fails to 
establish any current disorder.  Indeed, the medical records 
associated with the claims file do not contain so much as a 
single complaint of hearing loss or tinnitus, either during 
or after service.  Furthermore, the veteran has not offered 
any lay statements regarding any specific current hearing 
disorder or tinnitus.  

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The provisions of 38 C.F.R. § 3.385 further support the 
conclusion that service connection is not warranted for 
hearing loss.  That Code section defines "impaired hearing" 
for the purposes of applying the laws administered by VA.  
That Code section states that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Here 
there is no objective evidence of hearing loss, so it is 
clear that such criteria have not been met, thus precluding 
an award of service connection.    

In summary, inasmuch as the veteran has no current diagnosis 
of hearing loss or tinnitus, (and as to hearing loss, the 
"impaired hearing" requirement of 38 C.F.R. § 3.385 have 
not been met), the preponderance of the evidence is against 
the veteran's claims.  As such, service connection is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection for hearing loss and 
tinnitus fails.  The benefits sought on appeal are denied.  
 

ORDER

The scheduler criteria having not been met, entitlement to a 
compensable initial rating for impotency due to diabetes 
mellitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

